Citation Nr: 0502625	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for a shell 
fragment wound (SFW) of the left supraclavicular region, 
evaluated as 10 percent disabling from September 12, 1995.

2.  Entitlement to a higher initial evaluation for a gunshot 
wound (GSW) of the left thumb, evaluated as 10 percent 
disabling from September 12, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1964 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that granted the appellant's claims of 
entitlement to service connection for a shell fragment wound 
(SFW) of the left supraclavicular region and for a gunshot 
wound (GSW) of the left thumb.  The RO assigned evaluations 
of 10 percent and zero percent, respectively.

After the original grants of service connection, the RO 
increased the appellant's disability rating for the service-
connected left thumb disability from zero percent to 10 
percent, effective from September 12, 1995.  Since the 
appellant did not withdraw this claim after the RO issued the 
10 percent evaluation, that issue is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant has appealed the initial 10 percent ratings 
that were assigned for the left shoulder and left thumb 
disabilities; he is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The rating issues are therefore characterized as such on the 
title page.

The Board remanded the case for additional development in 
March 2000; the RO has now returned the case to the Board for 
appellate review.  When the case was before the Board in 
March 2000, the Board noted that the appellant had submitted 
a notice of a disagreement (NOD) in regard to the denial of 
his claim for service connection for a lumbosacral strain.  
The RO was instructed to issue a statement of the case (SOC) 
in accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Manlincon v. West, 12 
Vet. App. 328 (1999).

The RO issued a SOC in December 2003; the associated notice 
letter informed the appellant that he had to submit a 
substantive appeal within 60 days or else the case on that 
issue would be closed.  There is no indication in the claims 
file that the appellant submitted a timely substantive appeal 
as to this lumbosacral strain issue.  38 C.F.R. § 20.302 
(2004) (a substantive appeal must be filed within a year of 
notice of the decision appealed or within 60 days of issuance 
of a statement of the case, whichever is later).  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As there is no evidence that 
the appellant submitted a timely substantive appeal for the 
lumbosacral strain claim, the Board does not have 
jurisdiction over that issue.

Finally, the Board notes that the reports of the VA medical 
examinations conducted in May 1999 and in March 2003 indicate 
that the left supraclavicular region wound may have caused 
impairment of cervical spine function that has not been 
contemplated by the service-connected disabilities.  The 
question of secondary service connection for cervical spine 
disability is therefore referred to the RO for appropriate 
action.


REMAND

The appellant contends that his left shoulder and left thumb 
disabilities are more severely disabling than the 10 percent 
evaluations reflect.  The appellant testified at his January 
1997 RO hearing that movement of his left arm caused pain.  
He said that, as he is right-handed, he did not need to use 
his left hand that much.  The appellant testified that his 
left shoulder scar hurt if he touched it.  He also said that 
his shoulder and hand hurt with use.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which had a rating criterion the same as another.  
The Court held that the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, at 261.  The critical point made 
was "that none of the symptomatology for any one of those 
three conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

The appellant underwent VA medical examinations in September 
1996.  He was noted to have no complaints of any muscle 
involvement.  The entrance wound of the left thumb was 
moveable, nontender and healed, one-centimeter in size on the 
thenar eminence.  The exit wound was also one centimeter on 
the dorsum of the left wrist; the scar was moveable, 
nontender and healed.  The appellant was able to make a fist 
and had good grasping strength in the left hand.  He was able 
to abduct and adduct his fingers normally.  Radiographic 
examination of the left wrist and hand demonstrated narrowing 
of the radiocarpal joint space probably secondary to trauma.  
Subchondral cysts were noted in the radius and carpal bones.  
There was an old fracture of the scaphoid with avascular 
necrosis of the proximal segment.  Minimal narrowing of the 
intercarpal joint was noted.  An old fracture with bone 
remodeling was noted at the first metacarpal bone.  A loose 
body was observed in the joint cavity on the ulnar side.  

The appellant subsequently underwent VA medical examinations 
in May 1999.  Three scars were described:  one on the dorsum 
of the left hand due to the exit of a bullet; one on the 
palmar aspect of the left hand in the area of the thenar 
eminence; and one on the proximal end of the left clavicle.  
The left hand dorsum scar was 3.5 centimeters long in the 
area of the first metacarpal.  The scar was well healed and 
nontender.  It was not adherent.  There was no ulceration, 
elevation or depression of the scar.  There was no evidence 
of underlying tissue loss or keloid formation.  The scar on 
the palmar aspect of the left hand was one centimeter long 
and well healed.  The area surrounding the scar was 
hypopigmented.  There was no ulceration or depression.  There 
was no evidence of underlying tissue loss.  There was no 
keloid formation.  The appellant complained of difficulty 
lifting objects heavier than five pounds.  There was no 
swelling or edema of the left hand.  There was a functional 
defect in the approximation of the left thumb to the left 
fifth finger with a gap of one centimeter, but the other 
fingers demonstrated normal approximation.  There was pain in 
the metacarpal joint.  The left thumb extension, flexion and 
approximation were painful and there was weakness of the 
grasp and pinch of the left hand due to the scars.  
Radiographic examination revealed no changes since September 
1996.  The examiner rendered diagnoses of healed nontender 
scar on the dorsum of the left hand and healed tender scar of 
the left palm.

The appellant complained of pain in the left shoulder and 
clavicular area.  He also complained of difficulty using his 
left arm for overhead activities.  He reported pain, 
weakness, limitation of motion and restricted functioning.  
On physical examination, the left clavicle scar was two 
centimeters long and well healed.  There was tenderness on 
palpation and metal was felt under the scar.  There was no 
adherence or skin breakdown.  There was no elevation or 
depression.  There was no keloid or edema.  There was a 
minimal amount of underlying tissue loss.  The left shoulder 
abduction over 90 degrees was painful.  Radiographic 
examination revealed mild degenerative changes.  The examiner 
rendered a diagnosis of healed tender scar of left clavicular 
area with evidence of underlying tissue loss.  

The appellant underwent another series of VA medical 
examinations in January 2003; the claims file was reviewed.  
The left hand was noted to be tender on palpation and with 
range of motion of the left wrist and thumb.  Upper left 
extremity motion was limited by pain and lack of endurance.  
There was tenderness and mild edema at the left thumb 
metacarpal.  The range of motion was normal, but was 
accomplished with pain on the left.  The examiner noted tiny 
round scars at the thumb and wrist and left clavicle that 
were superficial without elevation or depression and without 
any adherence.  There were no significant muscular 
abnormalities or damage to the muscles.

VA outpatient medical records dated between February 2001 and 
December 2002 revealed that the appellant had lost some left 
hand function after he fractured his fourth left finger.  In 
October 2002, the appellant fractured his left thumb 
metacarpal and his proximal phalanx.

The appellant most recently underwent VA medical examinations 
in March 2003; he complained of intermittent left hand pain 
and pain on use, as well as intermittent left shoulder pain 
and flare-ups on use.  There was no malunion or nonunion in 
the left shoulder and there was no tenderness.  The appellant 
demonstrated normal left shoulder range of motion except for 
internal rotation that was limited to 50 degrees.  
Examination of the left hand revealed that the appellant 
lacked two inches of approximation of the left thumb and 
index finger to the palm and one-half inch of the left thumb 
to the little finger.  Tenderness was noted on palpation of 
the left hand.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2004).  
Under Diagnostic Code 7801 (as in effect August 30, 2002), 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation for:  
Area or areas exceeding 6 square inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to be painful 
and tender on objective demonstration.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.  

Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§  4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

The appellant's left supraclavicular region scar, the result 
of a shell fragment wound, has been rated under Diagnostic 
Code 7804.  38 C.F.R. § 4.118 (in effect prior to and from 
August 30, 2002).  As suggested by the criteria set out 
above, the currently assigned 10 percent evaluation is the 
highest rating available under Diagnostic Code 7804.  
Nevertheless, it appears from the available record that the 
wound has caused some functional loss not contemplated by 
this skin code.  As noted above, one examiner indicated in 
May 1999 that the veteran experienced pain on abduction 
beyond 90 degrees.  Such a finding requires further analysis, 
especially because limitation of motion of the shoulder to 90 
degrees warrants a compensable (20 percent) rating, see 
38 C.F.R. § 4.71, Plate I; § 4.71a, Diagnostic Code 5201, 
which rating might be assigned separate from the 10 percent 
rating already assigned by the RO for the painful scar under 
Diagnostic Code 7804.  See Esteban, supra.  (The Board 
recognizes that a separate 10 percent rating has been 
assigned for arthritis of the shoulder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, but this 10 percent rating 
appears to have been awarded on the basis of multiple joint 
involvement in the absence of limitation of motion.)  Given 
that pain with use, such as has been noted in the record, may 
equate to disability greater than that shown on motion 
studies done in a clinical setting, see DeLuca v. Brown, 8 
Vet. App. 202 (1995), and because the 10 percent rating 
currently in effect is based on a painful scar, not on loss 
of function, the Board finds that further evidentiary 
development is required to better assess the functional loss 
in the shoulder joint due to pain.  Esteban, supra.  

As for the left thumb disability, VA examinations have 
clearly noted the functional limitations of the thumb itself, 
but the record reflects varied findings with respect to the 
scars on the palm and dorsal areas.  In September 1996, both 
scars were identified as nontender and healed.  A similar 
description was given in May 1999, but the examiner concluded 
that the scar on the palm was in fact tender.  In January 
2003, and again in March 2003, an examiner found that the 
left hand was tender on palpation.  When a January 2003 
examination was conducted solely to determine the impairment 
due to scarring, the examiner noted scars at the thumb and 
wrist; the examiner also noted pain at these locations, 
implying that the pain was due to the identified scarring.  

Such evidence suggests that the veteran may indeed have 
painful scarring as a result of the thumb wound.  In order to 
determine whether this is the case, and because the current 
10 percent rating has been assigned based on limitation of 
motion of the thumb, not on account of scarring, which may be 
rated separately under certain circumstances, see Esteban, 
supra, further evidentiary development is required before 
making a final decision.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examinations of his service-connected 
scars and his service-connected left 
shoulder and left thumb.  Range of motion 
studies of the joints should be 
conducted.  All functional impairments of 
any joint found to be affected by 
service-connected left shoulder injury 
and left thumb injury should be described 
in detail.  In other words, all 
functional losses due to scarring, pain, 
fatigability, weakness, incoordination, 
etc., should be equated to additional 
loss of motion beyond what is shown 
clinically.  (The point at which pain 
begins within the normal range of motion 
should be noted and the examiner should 
indicate whether the veteran experiences 
any functional ability beyond this 
point.)  

As for scarring, the service-connected 
scars of the left hand and left shoulder 
should be examined and all symptoms due 
to such scarring noted.  Specifically, it 
should be noted whether the veteran 
experiences any pain on examination of 
each scar.  The size and other pertinent 
aspects of each scar should be noted, 
such as stability of the scar, etc.  

2.  After the examination report is made 
a part of the record, the RO should re-
adjudicate the claims on appeal.  
Consideration should be given to the 
rating precepts set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Esteban v. Brown, 6 
Vet. App. 259 (1994), and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




